                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No.    2:09-CR-031
                                                 )
GUY COLLINS                                      )

                            MEMORANDUM AND ORDER

       This criminal case is before the Court on the defendant’s August 14, 2019 motion

for sentence reduction. [Doc. 1463]. Through counsel, the defendant asks the Court to

reduce his sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194, which retroactively applies certain provisions of the Fair Sentencing

Act of 2010, Pub. L. 111-220, 124 Stat. 2372.

       The United States has responded in partial opposition to the motion, ultimately

deferring to the Court’s discretion.    [Doc. 1477].    For the reasons that follow, the

defendant’s motion will be granted.

I.     Defendant’s Eligibility for First Step Act Relief.

       “Federal courts are forbidden, as a general matter, to modify a term of imprisonment

once it has been imposed, but the rule of finality is subject to a few narrow exceptions.”

Freeman v. United States, 564 U.S. 522, 526 (2011) (internal citation and quotation marks

omitted). One of those narrow exceptions is 18 U.S.C. § 3582(c)(1)(B), which provides

that “the court may modify an imposed term of imprisonment to the extent otherwise

expressly permitted by statute . . . .” The First Step Act, which was enacted on December

21, 2018, is one such statute.
          Section 404(b) of the First Step Act instructs that the “court that imposed a sentence

for a covered offense may, on motion of the defendant . . . , impose a reduced sentence as

if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the

covered offense was committed.” A covered offense is “a violation of a Federal criminal

statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” First Step Act,

§ 404(a). 1

          The defendant pled guilty to Count One of the Superseding Indictment, conspiring

to distribute 50 grams or more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1). Prior

to the Fair Sentencing Act, 21 U.S.C. § 841 (as applied to the present defendant) mandated

an enhanced sentence of 20 years to life imprisonment for violations of section 841(a)(1)

involving 50 grams or more of cocaine base. See 21 U.S.C. § 841(b)(1)(A)(iii) (2009). For

841(a)(1) violations involving less than 50 grams of cocaine base, the enhanced statutory

imprisonment range was 10 years to life. See id. § 841(b)(1)(B)(iii). Since the enactment

of the Fair Sentencing Act, the 841(b)(1)(A)(iii) penalties now apply (as to cocaine base)

only to offenses involving 280 grams or more, and the 841(b)(1)(B)(iii) penalties apply

only to offenses involving 28 grams or more (but less than 280 grams). See 21 U.S.C. §

841(b) (2018); Dorsey v. United States, 567 U.S. 260, 269 (2012).




1
    Section 404(c) of the First Step Act imposes additional limitations, none of which apply in this case.

                                                       2
       As noted, the First Step Act defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act of 2010 . . . ,” First Step Act, § 404(a). This Court agrees that

       eligibility under the language of the First Step Act turns on a simple,
       categorical question: namely, whether a defendant's offense of conviction
       was a crack cocaine offense affected by the Fair Sentencing Act. If so, the
       defendant is categorically eligible for consideration regardless of actual
       quantities. The particular quantities affect only the Court's discretionary call
       on whether to grant a reduction in sentence.

       ...

       . . . This is a categorial decision based on the type of prior conviction, not
       any particular quantity determination. The Court then determines whether to
       exercise its discretion to reduce the defendant's sentence.

United States v. Boulding, 379 F. Supp. 3d 646, 651, 654 (W.D. Mich. 2019).

       As noted, the instant defendant pled guilty to conspiring to distribute 50 grams or

more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). Section 2

of the Fair Sentencing Act of 2010 modified the statutory penalties for that federal criminal

statute. See Fair Sentencing Act, 124 Stat. 2372. The defendant committed his crime from

2007 through 2009. [Presentence Investigation Report (“PSR”), ¶ 13]. Thus, he was

sentenced by this Court for “a covered offense” and is eligible to be considered for First

Step Act relief.

II.    Factual Background

       By judgment dated April 4, 2011, this Court imposed a term of imprisonment of 240

months to be followed by 10 years of supervised release. Prior to entry of the defendant’s

plea, and pursuant to 21 U.S.C. § 851, the United States timely filed an information giving
                                              3
notice of two prior felony drug convictions to be relied upon to increase the defendant’s

term of imprisonment from a mandatory minimum of 10 years to a mandatory minimum

of life. [Doc. 318]. See 21 U.S.C. § 841(b)(1)(A)(iii) (2009). The United States

subsequently withdrew one of those felony notices, leaving the defendant with a 240-month

mandatory minimum. [Docs. 866, 897].

       The defendant’s guideline range was 262 to 327 months (higher than his statutory

minimum), based on a Career Offender total offense level of 34 and a criminal history

category of VI. The Court granted the defendant’s motion for downward variance and

imposed the 240-month, below-guidelines, sentence. According to the Bureau of Prisons,

the defendant is presently scheduled for release on September 2, 2026.

III.   Analysis

       The defendant’s motion is authorized by the First Step Act because he was

sentenced in this Court for “a violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that was

committed before August 3, 2010.” First Step Act, § 404(a). Specifically, the defendant’s

enhanced statutory term of imprisonment was reduced by section 2 of the Fair Sentencing

Act from a mandatory 20 years to life to a range of 10 years to life, and his enhanced

minimum term of supervised release was reduced from 10 years to 8.

       However, the defendant’s guideline range remains the same. That is so because his

Career Offender total offense level remains 34 because the statutory maximum for his

offense of conviction is still life. See U.S.S.G. § 4B1.1(b)(1).

                                              4
        The defendant argues that the Court can nonetheless exercise its discretion to

impose a reduced sentence based on post-offense rehabilitation, see, e.g., Pepper v. United

States, 562 U.S. 476, 490 (2011), and the United States concedes that point. [Doc. 1477,

p.6, n.2]. The Court has considered the filings in this case, along with the relevant 3553(a)

factors. The Court has also reviewed the defendant’s Bureau of Prisons SENTRY Report

and has refamiliarized itself with the defendant’s PSR. Having done so, the Court

concludes that a sentence reduction is appropriate. 2

        While incarcerated, the defendant has incurred only one minor disciplinary

infraction (in 2011), which was more than adequately addressed by the Bureau of Prisons.

Conversely, the defendant’s post-sentencing rehabilitation has been extensive, as

evidenced by his SENTRY report and the letter appended to his motion. The defendant is

now 56 years old and has by all accounts turned his life around.

IV.     Conclusion

        For the reasons provided herein, the defendant’s motion for sentence reduction [doc.

1463] is GRANTED. The defendant’s term of imprisonment is reduced to 180 months.

His term of supervised release is reduced from 10 years to 8 years. See 21 U.S.C. §

841(b)(1)(B).



2
  The defendant’s request for a plenary resentencing hearing will, however, be denied. The First Step Act
does not expressly require such a proceeding, and the Court does not find one necessary in this case. See
e.g., United States v. Hardin, Nos. 2:99-CR-36, 2:03-CR-74, 2019 WL 2519887, at *3 (E.D. Tenn. June
18, 2019); United States v. Lawson, No. 1:03CR398, 2019 WL 1959490, at *3 (N.D. Ohio May 2, 2019);
see also Fed. R. Crim. P. 43(b)(4) (“A defendant need not be present . . . [if the] proceeding involves the
correction or reduction of sentence under . . . 18 U.S.C. § 3582(c).”).

                                                    5
       Further, while on supervised release, the defendant shall be subject to the following

additional special condition of supervision:

       The defendant shall submit his person, property, house, residence, vehicle,
       papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], other electronic
       communications or data storage devices or media, or office, to a search
       conducted by a United States Probation Officer or designee. Failure to submit
       to a search may be grounds for revocation of release. The defendant shall
       warn any other occupants that the premises may be subject to searches
       pursuant to this condition. An officer may conduct a search pursuant to this
       condition only when reasonable suspicion exists that the defendant has
       violated a condition of his supervision and that the areas to be searched
       contain evidence of this violation. Any search must be conducted at a
       reasonable time and in a reasonable manner.

       Except as provided herein, all provisions of the judgment dated April 4, 2011, shall

remain in effect.

       IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                        United States District Judge




                                               6
